





CITATION:
R. v. Waudby, 2011 ONCA 707



DATE: 20111115



DOCKET: C50556



COURT OF APPEAL FOR ONTARIO



Rosenberg, Sharpe and Juriansz JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



John Waudby



Appellant



Victor Giourgas, for the appellant



Jamie Klukach, for the respondent



Heard:
November 9, 2011



On appeal from the judgment of Justice Douglas M. Belch of the
          Superior Court of Justice dated January 31, 2007 sitting with a jury.



ENDORSEMENT



[1]

The appellant
    appeals his convictions on a number of charges stemming from three separate
    sexual assaults, submitting that the trial judge erred by not granting his
    application for severance, and appeals his sentence submitting that the trial
    judge erred by not finding him to be a long-term offender rather than a
    dangerous offender. We do not agree with either submission.

Severance

[2]

The appellant
    applied to sever the counts relating to the complainant LC from the counts
    relating to HF and TK. The assault of LC occurred on February 6, 2004 and the
    assaults of HF and TK occurred about one hour apart on June 10, 2004.

[3]

In responding
    to the appellants severance application, the Crown indicated that it intended
    to bring an application to admit similar fact evidence later in the trial. The Crown
    sought only to have the evidence relating to TK admitted as part of its case in
    regard to LC. If the trial were severed, and the similar fact evidence were admitted,
    a significant number of witnesses, including TK, would have to testify twice.
    Counsel for the appellant argues that the Crowns similar fact application
    lacked any merit and was doomed to fail. However, he recognizes that if the Crowns
    application appeared to have merit, it would be difficult to establish that the
    trial judge erred by refusing to sever.

[4]

In
R. v.
    L.(G.E.)
, 2009 SCC 45, at para. 33, Deschamps J. stated that where a
    similar fact application will be brought later in the trial, the trial judge
    should consider the similar fact evidence issue carefully in the context of the
    severance application. Here, the trial judge did that. On the severance
    application he said that there are more than minimal similarities between
    counts, here. We agree with this assessment. The Crowns similar fact
    application, assessed carefully at the time of the severance application,
    appeared to have sufficient merit to establish a legal nexus between the LC and
    TK counts.

[5]

The appellant
    also argues that the trial judge did not attach sufficient weight to his stated
    intention to testify with respect to the LC counts. At the time of the
    application, he was unsure whether he would testify with respect to the HF and
    TK counts. In
R. v. L.(G.E.)
, at para. 26, Deschamps J. indicated that
    the expression of an accuseds intention to testify should have both a
    subjective and objective component. The trial judge

must simply satisfy him- or
    herself that the circumstances objectively establish a rationale for testifying
    on come counts but not others. The burden on the accused is to provide the
    trial judge with sufficient information to convey that, objectively, there is
    substance to his testimonial intention.

[6]

Here, the
    accused had not satisfied that burden. The strength of the Crowns case
    regarding TK included DNA evidence and was overwhelming. Absent an explanation
    for the presence of his DNA, he faced almost certain conviction. There was no
    objective rationale for the accused to testify in the LC case but not in the TK
    case. Subjectively, the accused had not indicated a definite intent not to
    testify on the other counts. Consequently, we do not agree that the trial judge
    under weighed this consideration.

[7]

In all the
    circumstances, there was a factual and legal nexus between the counts and,
    despite the complexity of trying all the counts together, there was the usual
    judicial economy from avoiding multiple trials.

[8]

The trial
    judge dealt with the potential prejudice against the appellant by giving the
    jury clear and repeated instructions to avoid propensity reasoning and to base
    its decision on each charge only on the evidence relating to that charge. The
    apparent force, at first view, of the Crowns pending similar fact application
    provided a sufficient reason for deciding to deal with the potential prejudice
    through jury instructions.

[9]

Finally on
    this point, we have not been persuaded that the severance ruling resulted in
    any injustice.

Sentence

[10]

The appellant
    raises three grounds with respect to the trial judges declaring him to be a dangerous
    offender and imposing an indeterminate sentence of imprisonment.

[11]

First, the
    appellant argues that the trial judge followed the test under s. 753(4.1) for
    determining the appropriate sentence for a dangerous offender rather than the
    test under s. 753.1(3.1) for assessing whether he met the criteria for a
    long-term offender designation. The appellant did not press this point in oral
    argument. The trial judge articulated the proper test earlier in his reasons,
    and at one point he used some language that was similar to some of the words in
    s. 753(4.1). When his reasons are read as a whole, it is clear the trial judge
    applied the correct test.

[12]

Second, the
    appellant submits that the trial judge erred in rejecting the long-term
    offender designation on the basis that he could not impose a determinate
    sentence significantly longer than five years after giving the appellant
    two-for-one credit for the four years and eight months he had spent in custody.
    He submits the trial judge should have considered the option of imposing a
    sentence of longer than five years so that the appellant finished the ten year
    supervision order at an age when burn out would have made it reasonably
    possible to control his risk in the community.

[13]

On the evidence
    in the record, the age at which the appellant would burn-out was speculative.
    The trial judge was entitled to conclude, This court is not prepared to base
    its decision on [the appellants] possible burn-out. In any event, this was
    not viable sentencing option given the young age of the appellant and the
    general range of ages when offenders burn-out.

[14]

Third, the
    appellant submits the trial judge erred by not concluding that the appellants
    risk in the community could be controlled by anti-androgen medication while
    subject to long-term supervision. The evidence established that the appellant
    lacked insight; he had taken no steps to demonstrate a commitment to
    pharmaceutal intervention. There was no evidence showing even that the
    appellant was a sutiable candidate for such treatment. This was not a viable
    option.

[15]

We are not
    persuaded there was any error in the trial judge declaring the appellant a
    dangerous offender.

Conclusion

[16]

The appeal is
    dismissed.

M. Rosenberg J.A.

Robert J. Sharpe J.A.

R.G. Juriansz J.A.


